Citation Nr: 1038739	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-23 808	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 
for right leg paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision from the VA 
Regional Office (RO) in Augusta, Maine.  Jurisdiction over the 
Veteran's case subsequently was transferred to his home RO in 
Detroit, Michigan.

In September 2009, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim of entitlement to disability compensation 
under 38 U.S.C.A. § 1151 for right leg paralysis unfortunately 
must be remanded.  Although the Board sincerely regrets the 
additional delay, adjudication cannot proceed without further 
development.

It is undisputed that the Veteran suffered acute retroperitoneal 
bleeding and a large right iliopsoas hematoma.  It further is 
undisputed that he was taking Coumadin, which was prescribed by 
VA, when this bleeding started.  The Veteran alleges that gene 
tests should have been conducted to determine whether he could 
take Coumadin safely.  He also alleges that he never was informed 
of the possibility that Coumadin could cause bleed outs in his 
extremities.  His primary allegation, however, is that his dose 
of Coumadin was too high and should not have been continued after 
he experienced bruising of the left thigh.

Records

VA has a duty to assist the Veteran in developing his claim.  
This duty includes making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal custody.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Treatment records from the VA Medical Center (VAMC) in Saginaw, 
Michigan, dated in June and July 2006 have been associated with 
the claims file.  These records reflect that the Veteran began 
taking Coumadin in May 2006.  However, no treatment records from 
the Saginaw, Michigan, VAMC for the month of May 2006 are 
currently before the Board.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Requests for 
the Veteran's May 2006 treatment records, from the VAMC in 
Saginaw, Michigan, must be made on remand for this reason and 
because they are relevant to the Veteran's claim.

Treatment records from the Bay Regional Medical Center, mostly 
dated from mid August to October 2006 also have been associated 
with the claims file.  These records reference the Veteran's 
admission on July 31, 2006, for acute retroperitoneal bleeding 
and a large right iliopsoas hematoma.  Yet no treatment records 
concerning this hospitalization are currently before the Board.  
In a VA Form 21-4142 dated in August 2006, the Veteran authorized 
VA to obtain records from the Bay Regional Medical Center.  He 
therefore questioned why the records relating to his July 31, 
2006, admission had not been obtained in his January 2008 notice 
of disagreement.  On remand, attempts shall be made to obtain 
these records because, like above, they are relevant to the 
Veteran's claim.

Medical Opinion

Once VA undertakes the effort to provide a medical opinion, 
whether or not statutorily obligated to do so, the duty to assist 
the Veteran in the development of his claim also includes a 
requirement that the opinion be adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  An opinion is adequate when it 
contains clear conclusions with supporting data and a reasoned 
medical explanation or analysis.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  In contrast, an opinion is inadequate and must 
be returned when it does not contain sufficient detail to decide 
the claim on appeal.  See Hayes v. Brown, 9 Vet. App. 67, 73 
(1996).

A VA opinion regarding the Veteran's claim was obtained in 
November 2007.  The examiner reviewed the evidence in the claims 
file as well as available electronic VA records.  Although he did 
not find any informed consent documentation for Coumadin therapy, 
he noted that patients usually are well educated in this regard.  
The examiner then stated that bleeding is a usual complication of 
Coumadin.  As such, he found that the Veteran's bleeding "was 
not due to negligence or error in the prescription of Coumadin 
(as the medication is needed to prevent thromboembolic 
complication of atrial fibrillation)."

The Board finds this VA opinion to be inadequate for several 
reasons.  First, the examiner rendered it without the benefit of 
reviewing the missing pertinent treatment records from the 
Saginaw, Michigan, VAMC and the Bay Regional Medical Center 
identified above.  Second, the examiner did not render a 
diagnosis of any additional disability that the Veteran suffered 
as a result of taking Coumadin prescribed by VA.  Third, the 
examiner did not provide a thorough opinion, supported by a 
rationale, that addressed the Veteran's allegations.  No 
reference was made to gene tests.  This is not surprising, as the 
allegation that they should have been conducted to determine 
whether the Veteran could take Coumadin safely was first raised 
by him in a January 2008 statement.  However, the other two 
allegations were raised prior to the November 2007 VA opinion.  
Informed consent was mentioned in general, but no mention was 
made regarding whether the Veteran particularly was made aware of 
the risk of bleeding in his extremities.  With respect to his 
primary allegation, the examiner found that there was no 
negligence or error in prescribing Coumadin to the Veteran.  Yet 
he did not indicate whether the dose was too high and should not 
have been continued after the Veteran experienced bruising of the 
left thigh.  As such, a remand is necessary so that another VA 
opinion can be obtained that takes into consideration all 
pertinent treatment records, provides a diagnosis for any 
additional disability the Veteran has as a result of taking 
Coumadin prescribed by VA, and fully addresses each of his 
allegations regarding why he is entitled to disability 
compensation under 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file the Veteran's May 2006 
treatment records, to include any records 
regarding the information the Veteran 
received about the risks and benefits of 
Coumadin, from the VAMC in Saginaw, 
Michigan.  All attempts to obtain these 
records must be documented in the claims 
file.  If no such records exist, the 
claims file shall be documented 
accordingly.

2.  Attempt to obtain and associate with 
the claims file treatment records 
regarding the Veteran dated from July 2006 
to mid August 2006 from the Bay Regional 
Medical Center.  All attempts to obtain 
these records must be documented in the 
claims file.

3.  Review the claims file and undertake 
any additional development indicated.  
This may include obtaining and associating 
with the claims file, after securing any 
necessary proper authorization, additional 
pertinent records identified by Veteran 
during the course of this remand.

4.  After completion of the above 
development, obtain another VA opinion 
from an appropriate examiner.  The claims 
file shall be made available to and 
reviewed by the examiner, who shall note 
such review in a report.  The examiner 
then shall answer the following questions:

(a)  Does the Veteran have an additional 
right leg disability, whether paralysis or 
otherwise, as a result of taking Coumadin, 
or other medication, prescribed by VA?  If 
so, provide a diagnosis.

(b)  For each diagnosed additional 
disability, is it at least as likely as 
not (at least a 50 percent or greater 
probability) that the proximate cause was 
either (1) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA or (2) an event not reasonably 
foreseeable?

In rendering these opinions, each of the 
Veteran's allegations shall be addressed, 
as follows: i)that gene tests should have 
been conducted to determine whether the 
Veteran could take Coumadin safely; ii) 
that the Veteran never was informed of the 
possibility that Coumadin could cause 
bleed outs in his extremities; and iii) 
that the Veteran's dose of Coumadin was 
too high and should not have been 
continued after he experienced bruising of 
the left thigh.  Further, specific comment 
shall be made regarding the medical and 
lay evidence of record.  A complete 
rationale for each opinion shall be 
provided in the report.

5.  Then readjudicate the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


